Wham, J. This claim arises by reason of the lapse of an appropriation prior to the payment of an amount due the University of Chicago by the State of Illinois. At the time the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of the claim. There is no dispute that the amount is due and owing, and respondent’s Departmental Report filed herein supports claimant’s contentions. The matter was heard by Commissioner George W. Presbrey, and, after studying the report, exhibits, and evidence, we concur with Commissioner Presbrey’s recommendation that the claim be allowed, and herewith adopt his report as our opinion in the cause: “The evidence in the above cause was taken on June 4, 1957. Walter V. Leen represented claimant, and Richard F. Siman, Assistant Attorney General, represented respondent.» The testimony of one witness, Ted A. Kula, Supervisor of the General Accounts Section of the Comptroller’s Office at the University of Chicago, was heard in this cause. Respondent did not present any testimony. The testimony disclosed that the University of Chicago was making a claim against the State of Illinois for the sum of $14,964.98. On the 23rd of June, 1954, claimant made an application to the Mental Health Service of the Department of Public Welfare for a grant of $15,000.00. The funds were to be used by claimant for the purpose of conducting a research project, which involved the investigation of the problems of communication as related to the care of the mentally ill. The request for the grant was duly approved and authorized by respondent. The parties subsequently executed an informal agreement under which claimant agreed to conduct the research project, to report the results of the project to respondent, and to submit all bills for the project no later than September 15, 1955. Respondent agreed to reimburse claimant in an amount not to exceed $15,000.00 upon the presentation of quarterly bills on regular State of Illinois invoice forms. Pursuant to the contract, claimant conducted the research project during a period from July 1, 1954 through June 30, 1955, and incurred costs chargeable to the grant in the amount of $14,964.98. This amount was expended and incurred by claimant in the furtherance of the research work required by the project. Respondent acknowledged receipt on September 14, 1955 of a statement of costs, and informed claimant that this statement was not accepted as an invoice, because it was not presented on a regular State of Illinois voucher form, and that, since reimbursement for the costs of conducting the project was payable from funds for the 68th Biennium, which lapsed on September 30, 1955, the department would be unable to pay the amount claimed, even if it were then presented on the prescribed form. It appears claimant was not paid this amount, because, through an oversight, it did not submit the quarterly statements on the project on the regular voucher forms, and because it subsequently did not submit the total amount due on the proper voucher form. It appears that there is no question but what the sum of $14,964.98 is due and owing to claimant, and this Commissioner recommends that the amount be paid to claimant.” The claim of the University of Chicago, An Illinois Corporation, is, therefore, allowed in the sum of $14, 964.98.